Exhibit 10.18

 
SCHEDULE 4.15.5B


SUSPECT DETECTION SYSTEMS LTD. (SDS)
EMPLOYEE PROPRIETARY
INFORMATION AND NON-COMPETITION AGREEMENT


In consideration and as a condition of my employment, by Suspect Detection
Systems Ltd. (SDS) and/or by companies which it owns, controls, or by which it
is owned or controlled, or with which it is affiliated, or their successors in
business (the “Company”), and the compensation paid therefore:
 
1. Confidentiality.
 
Except as the Company may otherwise consent in writing, I agree to keep
confidential and not disclose or make any use of, except for the benefit of the
Company, at any time either during or subsequent to my employment by the
Company, any trade secrets or confidential or proprietary information of the
Company, including without limitation knowledge, data, or other information
relating to products, processes, know-how, techniques, designs, formulae, test
data, costs, customer lists, employees, business plans, marketing plans and
strategies, pricing, or other subject matter pertaining to any past, existing or
contemplated business of the Company or any of its employees, clients,
customers, consultants, agents, licensees, or affiliates, which I may produce,
obtain or otherwise acquire during the course of or in connection with my
employment (“Company Confidential Information”) or otherwise relating to the
business, products, software, technologies, techniques, processes, services, or
research and development of the Company. I further agree not to deliver,
reproduce, or in any way allow any Company Confidential Information or any
documentation relating thereto to be delivered or used by any third parties
without specific direction or consent of the Company.
 
In the event of termination of my employment with the Company for any reason
whatsoever, I agree to promptly surrender and deliver to the Company all copies
of records, materials, equipment, drawings, documents, and data of any nature
pertaining to Company or obtained in connection with my employment with the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Assignment of Inventions.
 
As used in this Agreement, “Invention” shall include but not be limited to
ideas, improvements, designs, discoveries, developments and works of authorship
or artistry (including without limitation software, integrated circuit, printed
circuit board or computer design, and documentation).  I hereby assign and
transfer to the Company my entire right, title, and interest in and to all
Inventions, whether or not protectable by patent, trademark, copyright, or mask
work right, and whether or not used by the Company, which are reduced to
practice, made or conceived by me (solely or jointly with others) during the
period of or in connection with my employment with the Company, or otherwise
relating in any manner to the business, products, technologies, techniques,
processes, services, or research and development of the Company. I agree that
all such Inventions shall belong exclusively to the Company.
 
3. Disclosure of Inventions, Assignment and Execution of Documents.
 
I agree to disclose each Invention promptly in writing to the Board of Directors
and the Chief Executive Officer of the Company, in order to permit the Company
to determine rights to which it may be entitled under this Agreement.  I hereby
assign any Invention required to be assigned by Section 2 above (“Assignable
Invention”).  I agree that Assignable Inventions shall be and remain the sole
and exclusive property of the Company or its nominee, whether or not used by the
Company or protected by patent, trademark, copyright, mask work right or trade
secrecy.  I agree to preserve any Assignable Invention as Company Confidential
Information.


I agree to assist the Company, upon request and at its expense, during and after
my employment in every reasonable way, to obtain for its own benefit patents,
trademarks, copyrights, mask work rights or other proprietary rights for
Assignable Inventions in any and all countries.  I agree to execute such papers
and perform such lawful acts as the Company deems to be necessary to allow it to
exercise all rights, title and interest in such patents, trademarks copyrights,
and mask work rights, including executing, acknowledging, and/or delivering to
the Company upon request and at its expense, applications.


In the event the Company is unable to secure my signature on any document needed
to apply for or prosecute any patent, copyright, or other right or protection
relating to an Invention. I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney-in-fact to
act for and on my behalf to execute, verify and file any such document and to do
all other lawfully permitted acts to further the prosecution thereon with the
same legal force and effect as if executed by me.


 
2

--------------------------------------------------------------------------------

 
 
Section 2 above will not apply with respect to inventions, if any, patented or
unpatented, which I made prior to the commencement of my engagement with the
Company (“Prior Inventions”). If, in the course of my employment with the
Company, I incorporate a Prior Invention into a Company product, process or
machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicenses) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, I agree that:
(i) I will not incorporate, or permit to be incorporated, Prior Inventions in
any Company Inventions without the Company’s prior written consent, (ii) my
failure to obtain such prior consent shall not affect the grant of the license
relating to the Prior Inventions as specified in this Section 3.
 
4. Maintenance of Records.
 
I agree to keep and maintain adequate and current written records of all
Inventions made by me as provided in Section 2 above (in the form of notes,
sketches, drawings, and as may be specified by the Company) which records shall
be available to and remain the sole property of the Company at all times.
 
5. Competitive Activity
 
(a) Non-Solicitation. During my employment with the Company and for a period of
twelve (12) months from the date of termination of my employment for any reason
(the "Termination Date”) I will not contact or provide any assistance to any
other person or organization which seeks to contact any of the Company’s
employees, consultants, service providers, customers, licensors, suppliers,
distributors, agents or contractors of whatever nature for the purpose of
soliciting, inducing or attempting to induce any of the aforesaid to terminate
their relationship with the Company.


(b) Non-Competition.  During the term of my employment and for a period of
twelve (12) months from the Termination Date, I will not directly or indirectly,
compete with the Company, including without limitation:
 
 
3

--------------------------------------------------------------------------------

 
      
       (i) carry on or hold an interest in any company, venture, entity or other
business (other than a minority interest in a publicly traded company) which
competes with the business, products or services of the Company (or, if
applicable its parent company or any of its or the Company’s subsidiaries),
including those products or services contemplated in a plan adopted by the Board
of Directors of the Company (or, if applicable its parent company or any of its
or the Company’s subsidiaries) (“a competing business”) (including, without
limitation, as a shareholder); or
 
       (ii) act as a consultant or employee or officer or in any managerial
capacity in a competing business, or supply in competition with the Company (or,
if applicable its parent company or any of its or the Company’s subsidiaries)
restricted services (defined below) to any person who, to his knowledge, was
provided with services by the Company (or, if applicable its parent company or
any of its or the Company’s subsidiaries) any time during the twelve (12) months
immediately prior to the Termination Date; or
 
       (iii) solicit, canvass or approach or endeavor to solicit, canvass or
approach any person who, to his knowledge, was provided with services by the
Company (or, if applicable its parent company or any of its or the Company’s
subsidiaries) at any time during the twelve (12) months immediately prior to the
Termination Date, for the purpose of offering services or products which compete
with the services or products supplied by the Company (or, if applicable its
parent company or any of its or the Company’s subsidiaries) at the Termination
Date (“restricted services”).
 
6.  No Conflicting Employee Obligations.
 
I am not a party to or bound by any employment agreement, agreement not to
compete, or other contract that would prohibit my employment with the Company or
that would conflict with my obligation to use my best efforts to promote the
interests of the Company, or that would conflict with the business conducted
and/or proposed to be conducted by the Company.
 
7. Third Party Confidential information.
 
I will not disclose or make available to the Company or use or induce the
Company to use any trade secret, confidential or proprietary information or
material belonging to any previous employer or other person.  I represent that
my performance of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence any information, knowledge
or data acquired by me in confidence or in trust prior to my employment with the
Company.  I agree not to enter into any agreement either written or oral in
conflict herewith.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Modification.
 
This Agreement may not be supplemented, modified, released, discharged,
abandoned, or otherwise amended, in whole or in part, except by an instrument in
writing, signed by me and an officer of the Company.  I agree that any
subsequent change or changes in my duties, salary, or compensation shall not
affect the validity or scope of this Agreement.  I further agree that either the
Company or I can terminate my employment at any time and for any reason and
nothing in this Agreement changes or restricts that right.
 
9. Entire Agreement.
 
I acknowledge receipt of this Agreement as part of my Employment Agreement with
the Company, and agree that with respect to the subject matter hereof, it is my
entire agreement with the Company, superseding any previous oral or written
communications, representations, understandings, or agreements with the Company
or any officer or representative thereof.
 
10. Severability.
 
In the event that any paragraph or provision of this Agreement shall be held to
be illegal or unenforceable, such paragraph or provision shall be severed from
this Agreement, and the entire Agreement shall not fail on account thereof but
shall otherwise remain in full force and effect, and shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms; provided, however, that in such event this Agreement shall be interpreted
so as to give effect, to the greatest extent consistent with and permitted by
applicable law, to the meaning and intention of the excluded provision as
determined by such court of competent jurisdiction.
 
11. Successors and Assigns.
 
This Agreement shall be binding upon my heirs, executors, administrators, or
other legal representatives and is for the benefit of the Company, its
affiliates, successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Governing Law.
 
This Agreement shall be governed by the laws of the State of Israel.
 

   

Employee’s Signature



   

Date
 
 
 
 
 
6 

--------------------------------------------------------------------------------